Mr. Chief Justice Craig delivered the opinion of the court: Pursuant to leave granted, the- People, upon the relation of Theodore Block and others, appellants, filed an information in the nature of quo warranto in the circuit court of Champaign county against Saint J. Moffitt and others, appellees, requiring them to show by what right or authority they claimed to have and exercise the franchises, privileges and corporate powers of officers and members of the board of directors of an alkged high school district known as Sidney Township High School District No. 58 in Champaign county, and by what right or authority they claimed that any such high school district existed. Appellees filed a plea setting up the steps taken in the organization of the alleged high school district and their election as president and board of directors of such district. Appellants demurred to the plea, the demurrer was overruled, and this appeal followed. The high school district in question was organized under section 6 of the act of June 5, 1911. (Hurd’s Stat. 1916, p. 2361.) Among other points raised by the demurrer to the plea and the assignments of error was the constitutionality of said section 6, it being contended by appellants that it is a local or special law and contrary to the provisions of section 22 of article 4 of the constitution of 1870. This same question was passed upon and decided by this court in People v. Weis, 275 Ill. 581, and for the reasons given in that opinion the judgment of the circuit court of Champaign county will be reversed and the cause remanded to that court, with directions to sustain the, demurrer to the plea. Reversed and remanded, with 'directions.